IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

MAURICE WOODARD,                    NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-260

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 29, 2014.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Robert A. Morris and Elliott A. Smith of The Law Offices of Robert A. Morris,
LLC, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Bureau Chief,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON and MARSTILLER, JJ., CONCUR.